PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,640,479
Issued: 5 May 2020
Application of NORMAND et al.
Application No. 15/539,391
Filed: 23 Jun 2017
For: PROFLAVOR DELIVERY POWDERS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION FOR PATENT TERM ADJUSTMENT PURSUANT TO 37 CFR §1.705(b)”, filed July 2, 2020.  Patentee requests that the determination of patent term adjustment under 35 U.S.C. 154(b) be corrected from 148 to 233 days. The Office has re-determined the PTA to be 233 days. 
					
The petition is GRANTED. 

The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e). The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. No additional fees are required.

The patent term adjustment indicated on the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of two hundred thirty-three (233) days.

On May 5, 2020 the application matured into U.S. Patent No. 10,640,479 with a revised PTA thereon of 148 days. On July 2, 2020, patentee filed the instant request and disputes the reduction of ninety-six (96) days attributed to patentee for the submission of a paper filed January 31, 2020 after the Notice of Allowance was mailed. 

The reduction of ninety-six (96) days pursuant to 37 C.F.R. § 1.704(c)(10) is at issue.  
 
After the mailing of the Notice of Allowance on January 23, 2020, an Application Data Sheet was filed January 31, 2020 to correct the assignee address information. A corrected filing receipt was mailed February 10, 2020 reflecting the corrected assignee information. In view thereof, a reduction in the amount of eleven (11) days should have been accorded from the filing of the request on January 31, 2020 to the mailing of the response on February 10, 2020. The period of delay pursuant to 37 C.F.R. § 1.704(c)(10) is therefore 11 days.
While applicant delay pursuant to 37 CFR 1.704(c)(10) is appropriate, the reduction of 96 days has been found to be incorrect. Pursuant to 37 CFR 1.704(c)(10), 96 days is being removed and replaced with a delay of 11 days. 

In view thereof, the patent term adjustment indicated in the patent should have been two hundred thirty-three (233) days. (244 A delay days plus 0 B delay days minus 11 applicant delay days). 
  
This matter is being forwarded to the Certificates of Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred thirty-three (233) days.

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/
	
Patricia Faison-Ball
ATTORNEY ADVISOR, OPET

Enclosures:  Copy of Certificate of Correction 
		Adjusted PTA calculation